NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 15 April 2022, has been entered into record.  

Claims 1-20 are presented for examination.


Response to Arguments
With regards to the objections to the specification and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 15 April 2022, with respect to claims 1-20 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited prior art does not disclose providing a plurality of data feeds, wherein each data feed of the plurality of data feeds independently classify a given security event and produce a classification result; and responsive to an event associated with a process of an endpoint device performing an initial classification of the event, where each of the data feeds classifies an event individually, has been found to be persuasive. The rejection of 1 February 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 15 April 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abbaszadeh et al. (US Patent 10,417,415 B2) discloses a system and method for automated attack localization and detection.
Chen (CN 113079127 A1) discloses a system and method for generation and application of attack identification data model.
Matselyukh (EP 3369231 B1) discloses a system and method for anomaly detection in a data stream.
Strayer et al. (US Patent 8,125,898 B1) discloses a system and method for detecting attack path connections in a computer network using state-space correlation.
Zablocki et al. (US Patent 10,938,853 B1) discloses a system and method for real-time detection and clustering of emerging fraud patterns.
Zuk et al. (US 2003/0154399 A1) discloses a system and method for multi-method gateway-based network security.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431